Citation Nr: 1826569	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  14-41 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for sleep apnea secondary to service-connected cardiomyopathy with angina.


REPRESENTATION

Veteran represented by:	John S. Berry, Jr., Attorney at Law


ATTORNEY FOR THE BOARD

L. Silverblatt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1982 to September 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.


FINDING OF FACT

Resolving all doubt in the Veteran's favor, the Veteran's sleep apnea is etiologically related to his service-connected cardiomyopathy with angina.


CONCLUSION OF LAW

The criteria for service connection for sleep apnea have been met.  38 U.S.C. §§ 1131, 5103, 5103A, 5107 (2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  In light of the favorable decision herein as to the issue on appeal, the Board finds that any deficiencies in notice were not prejudicial to the Veteran.

II.  Merits of the Claim

The Veteran is seeking service connection for sleep apnea.  Specifically, he contends that his sleep apnea is secondary to his service-connected cardiomyopathy with angina.

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in the line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C. § 1110.  

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 U.S.C. § 1131; 38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

In order to prevail on the issue of secondary service connection, the record must show: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); see also Allen, supra.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Following a review of the evidence of record, the Board finds that entitlement to service connection for sleep apnea secondary to the Veteran's service-connected cardiomyopathy with angina is met.

Regarding evidence of a current disability, the Veteran has a current diagnosis of sleep apnea.  See March 2011 VA Treatment Record.  Therefore, the first element of secondary service connection has been met.

Next, the record establishes that the Veteran is service-connected for cardiomyopathy with angina.  As the Veteran has a service-connected disability, the second element of secondary service connection is met. 

As for the third element of secondary service connection, the Board finds that the evidence is in equipoise as to whether the Veteran's sleep apnea is caused by his service-connected cardiomyopathy with angina. 

In a November 2014 statement, the Veteran's private cardiologist, Dr. M. K., stated that the Veteran was under his care for cardiac arrhythmia and sleep apnea, and both long-standing conditions were likely related. 

In December 2014, the Veteran's VA physician noted that Dr. M. K. believed it was likely that the Veteran's cardiac arrhythmia was related to his sleep apnea.  The VA physician indicated that he agreed with this assessment and assigned a diagnosis of "arrhythmia - likely related to sleep apnea."

The Veteran was provided with a VA medical opinion in March 2015.  The VA examiner reviewed the Veteran's evidentiary record and opined that his sleep apnea was less likely than not related to his service-connected cardiomyopathy with angina.  The examiner explained that known risk factors of sleep apnea included obesity, male gender, nasopharyngeal abnormalities, etc., and that there was no overwhelming evidence that suggested the Veteran's sleep apnea was caused by his cardiac issue.  

In March 2015, Dr. M. K. submitted another statement stating that he was treating the Veteran for sleep apnea and cardiac arrhythmia and that both conditions were likely related and long-standing.  Dr. M. K. further opined that from review of the Veteran's documentation and history, he believed the Veteran's sleep apnea was present and diagnosed in 1983.
With regard to the November 2014 and March 2015 positive nexus opinions from Dr. M. K., which are supported by the Veteran's VA physician, and the March 2015 negative nexus opinion from the VA examiner, the Board finds that the evidence is in equipoise on the question of whether the Veteran's sleep apnea was caused by his service-connected cardiomyopathy with angina.

As such, the Board finds that the Veteran's sleep apnea was caused by his service-connected cardiomyopathy with angina and the nexus requirement has been met.  Accordingly, the Board will resolve doubt in favor of the Veteran and grant the Veteran's claim.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for sleep apnea secondary to service-connected cardiomyopathy with angina is granted.  




____________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


